Title: To Benjamin Franklin from Thomas Digges, 31 January 1779
From: Digges, Thomas
To: Franklin, Benjamin


Dear Sir
31st. Jany 1779
Altho my letter if opend in France may have a tendency to render you suspected of improper correspondence, I cannot as an Englishman refrain from congratulating you on the favourable turn of our affairs since my last letter of the 23d Inst: Stocks have got up two pr. Ct. within this few days, principally owing to accounts brought from America by the last arrivals from N York; the most flattering of which is the apparent disunion in Congress & partys among the people against that vagrant assembly. The letters of Mr Deane & Gen Lee as publishd in the last weeks papers opens new matters to our Rulers here, & their advocates now see the propriety of ministry being uniformly averse to give up America; for in the next Campaign these cabals in America, among the leading people too, must accelerate the subjugation of the Revolted Colonies. What egregious fools must the Americans have been after suffering such hardships & severe struggles to thus divide among themselves, & give us the only opening left for materially annoying them: we have various accounts & some circumstancial ones of their differences, as well as that the people employd by them in Europe, are pulling against one another, & holding secret correspondencies with people in this Country much against the general interests of their own.— Some heavy reflections are leveled at two Brors. whom perhaps you may know or have seen in Paris, & which appear too bad for my beleif altho I am rather open to suspicion; but when a set of men (unitedly employd in so great a cause) pull one against the other, hold improper correspondencies, cabal about lucrative appointments where self is only in view, & are shy and uncommunicative with each other there must be some thing wrong at bottom & much mischief may be expected from it.
Our Ministers thank God are getting a little more popular, but it may be attributed to good luck— The Islands are in a better situation in point of safety than some late accots. seemd to indicate— The rise of the stocks—some favorable overtures from Holland—the supine state of Spain—but above all the cabals in Congress & different face to affairs in Ama has given room for praise to our Rulers; Fleets too have saild with safety & carried supplies to our extended dominions, and others are preparing. Ld. Shuldham has returned to Spithead with 15 ships, having seen Comm’s Rowley wth 4 of the line & 40 or 50 merchantmen 200 leags. Wtward— A fleet saild from Jamaica abot. the 29 Nov. (forty sail under convoy of 3 armd ships) & all was well there at that time—no word of De-Estaigne— The Embargo & martial Law taken off, two of this Convoy are arrivd the others hourly expected, the fleet was seperated in a gale of wind early in the voyage in wch. one of the armd ships founderd, and another is arrivd single—private letters to men of property on the Island do not paint things in the most favorable light; Eleven transports with troops (part of Grants army from N York) were met near the Island going in, & report says, the other division had arrivd to windward, & that Comr Hotham had joind Barrington. A fleet saild from N York for England about the last of Decr. they were also seperated off Newfoundland the 7th Inst. in a gale of wind two men of war (their convoy) is arrivd & one Transport, the rest about 30 hourly expectd; I am sorry to say there was great want in the garrison, & our American friends who had sided with Govert. were in a very deplorable situation— Clinton was said to be coming home, & Murray is to have that command— There had been an unsuccessful Expedition up the No River meant chiefly to surprise & retake Burgoines captive army as they passd Soward. They had got accots in N York that Campbell had loaded his 2000 Men near Savanah in Georgia & built much upon the success of it—Byron with 9 ships of the line saild abot. the 15th. Decr. after Destaign. it was supposd the Cornwal man of war was lost in the same gale with the Somerset, two are dismasted, & two got to England. A few days ago a report was current that Dominica was retaken & I have yet my hopes about it—there has been no arrivals from the Leward or Windwd. Islands, consequently no accots of their state, of Barrington, or where Destaign is for which we are all exceedingly anxious— The Jamaica Packet taken by an Amn. privateer on the 7th. Inst. has been retaken & carried into Liverpool— We are in some pain about Senegal it is said to be taken by the French, & there is no appearance of retaking it or sending out any succour. A fleet of 7 Transports saild from Corke for the W Indies the 17th. Int. report says one or two of them have been taken & sent into France— A fleet is collecting there for Ama. & the Wt. Indies wch. will sail in abot 3 weeks, ninety to one hundrdd. sail in all, & as yet only one fifty a frigate & sloop of war appointd for their Convoy— The Liverpoole Blues are under order for Jama. & will probably go in this fleet—doubtless some recruits may be sent to America but I think their members will be few if any, so sure are we sir that the Americans are divided in opinions & that the present force will conquer them.— Adml Huges is still at Spithead (supposd he will sail in 10 days) he has 4 of the line and Nine Indiamen and carries out Lord McLoads Regt of Highlanders abot. 900 men and nearly 1100 Recruits for India. Not a word as yet about any cruising fleet to be sent out to the Bay, but it is a likely measure to be adopted. I am sorry to tell you a great many ships have been lately taken by a french Privateer out of Granville calld the Amerique— The french cruisers have been equally lucky in the Mediteranean where I believe there is not at present one man of war of ours, many letters from merchants in Spain paint that trade (i e the Mediterranean) in a deplorable situation.
Keppels tryal still goes on tediously & may last some weeks more he seems to stand on good ground altho he did not beat the french handsomely on the 27 July— it is generally supposd on the close of that business, some moves will take place in the Admiralty if not in the Administration, and I have little doubt but my acquaintance Lord Shelburne will get in as a Secretary tho not prime.— He will come in hostile to America, particularly the independence of it, & I make no doubt will try to deceive old Franklin & Lee in obtaining his purposes by holding out false lights as to granting Independence for a time— I think I would help him in this business were I the go between, for I know a little of Mr Lee, & have seen Dr. F——n. A Member of Parliamt Mr. H——y who has done some business for Dr. F with Lord N, is likely to be soon prosecuted for a book he has lately publishd in favr. of the Americans. It is calld Letters to His constituents, pray have you seen it & what is yr. opinion abot it— I understd the writer means to move something in Parliamt favourable to his friends the Americans—but wants to know the grounds to go upon— do you think he can justify the Rebels in detaining Burgoines army? What reasons do the Americans give at Paris for their detention of that army? Has Mr Deane publishd any thing in America that exposes the offers made by this Admin to purchase french neutrality in this american contest?—Probably by your mixing with some of the Americans at Paris you may get out these facts & you have my direction by Mr. Hunt & in a letter about a bill I some time ago sent you. I would have you attend a little to my hint about Lord Shelburnes intentions— I am sure some good may be gatherd from such attention.— I do not mean by my writing to you to draw you into a correspondence, but I should be glad to hear my letters got safe, & you may depend any thing in my power to do, shall be done with secrecy & honor. Altho there is a pretty general opinion got forth, that the Independence of America should not be given up, & that we should prosecute with vigor another Campaign to subjugate her, yet there are people even among us who wish a settlement of the dispute by negotiation, & I am of opinion there have been some persons lately at Paris tampering with the American Agents on this business— I am sure there are some, & of their own Countrymen too, who are now there for the purpose of informing our Rulers what is going on &ca, &c. I hope they will obtain the rewards such services merit; for sure no man can be overpaid for being an instrument in bringing about so desirable a purpose as peace. With the assent of France cannot there be a suspension of the Treaty between her & America, so as to leave a door open for some negotiation from hence? I should like to know this, for some good might arise from a friend of ours knowing a certain ground to go upon. I am yrs. very truly
P. B——
 
Addressed: A. Monsieur / Monsieur F——n / at Passey
Notations: Mr Digges / 30 Jan. 79
